Citation Nr: 1232574	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right wrist disability and if so, whether service connection for a right wrist disability is warranted.

2.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for left knee surgery performed March 26, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to a temporary total evaluation.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  A July 1973 rating decision denied the Veteran's claim of entitlement to service connection for a right wrist disability on the basis that there was no evidence of record showing a right wrist condition was present related to service.  

2.  Additional evidence submitted since July 1973 on the issue of service connection for a right wrist disability does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right wrist disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in October 2007, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the October 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has not been examined by VA in connection with his petition to reopen his previously denied claim.  In this regard, the Board notes that the Veteran has petitioned VA to reopen his previously denied claim of entitlement to service connection for a right wrist disability; however, as will be explained below, the Veteran has not submitted new and material evidence to reopen this claim.  As such, no examination to determine the etiology of the Veteran's right wrist disorder is required.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, the Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  The Veteran filed his application to reopen his previously denied claim for a right wrist disability in September 2007.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The Board initially notes that the Veteran's current claim involving a right wrist disability is grounded upon the same factual bases as his prior claim, which was previously denied by the RO in a July 1973 decision.  That decision is final.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO did not find that there was new and material evidence sufficient to reopen the Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  

In a July 1973 rating decision, the RO denied a claim of entitlement to service connection for a right wrist disability; the RO found that there was no current evidence of a diagnosis of a right wrist disability related to service.  Of note, the Veteran's service treatment records did not show a right wrist injury in service, and his separation examination was normal.  A May 1973 VA examination report indicates that physical examination showed full range of motion, with a "snapping" noise, as well as normal x-rays; a history of stiffness and limitation of motion upon episodes of pain was noted.  The VA examiner also noted that the Veteran reported a history of injury to the right wrist while on leave in 1972; the diagnosis was traumatic arthritis of the right wrist.  However, x-rays of the wrist were completely normal. 

Since the RO's July 1973 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In multiple statements, and in his testimony before the undersigned VLJ, the Veteran asserts that his current right wrist disability is related to his service; in support of this assertion, he points to the July 1973 VA examination showing a diagnosis of arthritis of the right wrist.  In addition, during his testimony in June 2012, the Veteran asserted that he sees a rheumatologist for his wrists, and that he underwent surgical treatment for his wrists before he retired; the Veteran related that he received workers' compensation related to that surgical treatment.  

Not all of the medical evidence added to the record since July 1973 is new.  For example, the report of the 1973 VA examination and findings therein was of record previously.  Also, to the extent the Veteran continues to claim he had a wrist injury in service and that he has residuals thereof, such contentions are cumulative of those previously of record. 

The new evidence does include the reports of several VA examinations and VA outpatient treatment records dated from 2002 to 2008.  The VA examinations pertained to other claims, with no findings relevant to the wrist claim.  The VA outpatient records show treatment by a rheumatologist for arthritis of multiple joints.  This evidence does not reasonably substantiate the claim since it shows treatment for a medical condition that affects several joints, not only the right wrist.  The VA outpatient records also show the Veteran had bilateral wrist surgery approximately 30 years after service.  Again, this evidence does not reasonably substantiate the claim since it shows treatment for a medical condition that affects both wrists, not only the right wrist, and the fact that surgery was done many years after service is not material in light of the fact that the record lacks any allegation of continuity of symptomatology.  In fact, the Veteran states the wrist surgeries were done in connection with a work-related injury for which he received workers' compensation benefits.  There is no indication that any current right wrist disability is causally or etiologically related to his military service, or the events therein, and no continuity.   

In conclusion, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claim for a right wrist disability.  Therefore, new and material evidence to reopen the Veteran's previously denied claim for service connection for a right wrist disability has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not reopened.


ORDER

The petition to reopen the claim for service connection for a right wrist disability is denied.


REMAND

The Veteran underwent left knee surgery on March 26, 2009.  According to a March 2009 VA treatment record, the Veteran injured his knee playing basketball with his grandsons in February 2009 and MRI showed ligament tear, requiring surgical repair.  The Veteran sought treatment from a private physician at Orthopedic Surgical Associates; his surgical records have been associated with the claims file.  Additionally, the Board notes that the Veteran is service-connected for bilateral knee impairment, assigned a noncompensable evaluation, and that his most recent pre-surgical VA examination, in February 2009, showed a normal left knee.  

However, it is unclear, in the absence of a post-surgical examination, whether the Veteran's injury and subsequent surgery were the result of his service-connected disability.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that his left knee ligament tear and subsequent surgery in 2009 is related to (part of) his service-connected bilateral knee impairment.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


